Citation Nr: 0406017	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  00-18 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to disability ratings for post-traumatic 
stress disorder (PTSD) higher than the staged ratings 
presently assigned.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Wilmington, Delaware, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In a June 2000 rating decision, the 
RO denied service connection for tinnitus.  The Board granted 
service connection for PTSD in February 2000.  In a May 2000 
rating decision, the RO assigned staged ratings for PTSD, as 
follows: 100 percent effective from June 12, 1991, 10 percent 
effective from February 25, 1991, and 70 percent effective 
from November 7, 1996.  The veteran appealed the 10 and 70 
percent ratings.  In an October 2002 rating decision, the RO 
increased the rating to 100 percent effective from July 16, 
2002.  The veteran has continued his appeal, and is seeking 
higher ratings for the periods between February 25, 1991 and 
July 15, 2002.

The RO certified the veteran's appeal using a name in adition 
to that contained in the heading to this decision.  However, 
it does not appear that the veteran has ever used a name 
other than that contained in the heading.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to artillery noise in his duties 
as a cannoneer during service.

3.  The veteran's left ear tinnitus began during service and 
has continued to the present.

4.  The veteran's PTSD symptoms make him demonstrably unable 
to retain employment, and produce total occupational 
impairment.

5.  Examinations of the veteran from 1991 forward have not 
shown material improvement in his mental condition.


CONCLUSIONS OF LAW

1.  Left ear tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran's PTSD warrants a continuous 100 percent 
rating from June 12, 1991 forward.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.343, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decisions in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claims.

II.  Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran has a service-connected left ear hearing loss.  
In a November 1969 pre-induction examination, the veteran's 
hearing was within normal limits.  His service separation 
examination showed a high frequency hearing loss in the left 
ear.

The veteran has reported that he fired artillery during his 
service in Vietnam.  In a 1991 letter, he described an 
incident in which an artillery gun fired while he was very 
near.  He reported that his left ear bled, and his head rang 
for two days.  He stated that a medic put a liquid and cotton 
in the ear.  He again described this incident in a 2001 
letter.  The veteran's service records show that he served in 
an artillery unit.  He served in Vietnam for approximately 
eleven months, during which his principal duty was listed as 
cannoneer.

On VA audiological examination in January 1996, the veteran 
again reported exposure during his Vietnam service to a 
cannon blast that caused bleeding, tinnitus, and hearing loss 
in his left ear, as well as headaches.  He reported that he 
continued to experience a quiet ringing tinnitus in his left 
ear, and high-pitched hearing loss bilaterally.  Audiometric 
testing revealed a precipitous high frequency sensorineural 
hearing loss above 3000 Hertz, severe in the left ear and 
moderately severe in the right ear.  A report from private 
audiometric testing in 2001 also indicated that the veteran 
reported tinnitus on the left side.

While the service medical records do not document tinnitus, 
the veteran's duties in service were consistent with noise 
exposure, and the history he provides is credible.  
38 U.S.C.A. § 1154(b) (West 2002).  There are current 
findings of tinnitus, and he is competent to report a 
continuity of symptomatology since service.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  His reported history 
report serves to link the current tinnitus to service.  Id.  
His accounts approximately balance the absence of 
documentation.  Giving the benefit of the doubt to the 
veteran, the Board grants service connection for tinnitus.

III.  Higher Ratings for PTSD

The veteran filed a claim for service connection for PTSD in 
1991.  The Board granted service connection for PTSD in a 
February 2000 decision.  The Court has held that, at the time 
when an initial rating is assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In a May 2000 rating decision, the RO 
assigned staged ratings of 100 percent effective from June 
12, 1991, 10 percent effective from February 25, 1991, and 70 
percent effective from November 7, 1996.  In an October 2002 
rating decision, the RO increased the rating to 100 percent 
effective from July 16, 2002.  The veteran appealed the 
staged ratings that the RO assigned.  He is seeking higher 
ratings for the periods between February 25, 1991 and July 
15, 2002.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The rating code for evaluating mental disorders, including 
PTSD, was changed effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"Congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 
U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208 (1988); Dyment v. Principi, 287 F.3d 
1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795, 804 (Fed. Cir. 2002).  Karnas has been overruled to 
the extent that it is inconsistent with the Supreme Court's 
holdings.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claims under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
codes for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  

Therefore, in determining the appropriate ratings for the 
veteran's PTSD for the periods between February 25, 1991 and 
July 15, 2002, the Board will consider the old rating 
criteria for the period prior to November 7, 1996, and the 
new criteria for the period beginning November 7, 1996.

PTSD is evaluated under Diagnostic Code 9411, under a general 
formula for rating mental disorders.  Under the old version 
of that formula, the relevant criteria were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment
                                                                        
100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  ................ 70 
percent

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
   ..................................................... 50 percent

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment  
....................................... 30 percent

Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment  ............... 
10 percent

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability  ....... 0 
percent

38 C.F.R. § 4.132 (1996).

VA construes the term "definite" in the old version of the 
formula to mean "more than moderate but less than rather 
large."  VAOPGCPREC 9-93; see also Hood v. Brown, 4 Vet. 
App. 301 (1993).  The Court ruled that, under the old 
formula, satisfaction of any one of the three criteria for a 
100 percent rating warrants a grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the new version of the formula, the relevant criteria 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in though processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  .................100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent


Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and memory loss (such as forgetting 
names, directions, recent events)
   ........................................................ 30 
percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
.......................... 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  ........................... 
0 percent

38 C.F.R. § 4.130 (2003).

On VA psychiatric examination in August 1991, the veteran 
reported problems since service including nightmares, 
flashbacks, aggressive and violent outbursts, withdrawal from 
interaction with people, and inability to keep a job.  He 
indicated that he was divorced, and that his marriage had 
lasted only one and a half years.  The examiner noted that 
the veteran appeared extremely anxious, tense, and 
hypervigilant.  The examiner listed a diagnosis of PTSD.  The 
examiner concluded that the veteran's psychiatric symptoms 
made him virtually isolated in the community, that the 
symptoms were totally incapacitating, and that the veteran 
was demonstrably unable to retain employment.

In an October 1993 VA psychiatric examination, the veteran 
reported that every four to six weeks he had nightmares about 
a helicopter crash.  He stated that he had difficulty 
sleeping and intrusive thoughts of events in Vietnam.  He 
indicated that he could not maintain a job, that he usually 
quit or got fired after a short time because of his 
difficulty with people.  He related that his marriage had 
ended in part because his wife had feared his violence.  The 
examiner observed that the veteran was cooperative but 
anxious.  The examiner listed a diagnosis of PTSD, and 
concluded that the veteran was incapacitated from being 
employed in a competitive situation that involved working 
with other people.

A February 1996 VA PTSD examination consisted of interviews 
with a licensed clinical social worker and with a 
psychiatrist.  The veteran related that his PTSD symptoms had 
been present since his return from service.  He indicated 
that he had nightmares, trouble sleeping, intrusive thoughts, 
feelings of detachment from people, and episodes of rage.  He 
reported that he had changed jobs frequently, that he 
probably had worked in more than 100 different jobs, and that 
he also had been unemployed for long periods.  He stated that 
he was presently unemployed, having last worked three months 
earlier in a job that he quit after two months.  He indicated 
that he usually left jobs because he could not deal with 
people.  He stated he had remarried in 1994, and that he 
lived with his wife.  The psychiatrist noted that the showed 
changes in mood, without signs of psychosis, and had chronic 
intermittent unemployment.  The social worker assigned a 
global assessment of functioning (GAF) score of 50, 
particularly because of the veteran's inability to hold a 
job.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2003).  The 
psychiatrist's diagnosis was PTSD, and he assigned a GAF 
score of 70.

On VA psychiatric examination in July 1998, the veteran 
having nightmares every three to five weeks, followed by 
periods depression and irritability.  He indicated that he 
was hypervigilant, and anxious when out in public.  He 
related that he was unemployed, and still married to his 
second wife.  The examiner stated that it appeared that the 
veteran had been angry and irritable for a long time.  The 
examiner assigned a GAF score of 55.

In a March 2000 VA PTSD examination, the veteran reported 
ongoing PTSD symptoms, including nightmares, irritability, 
hypervigilance, and avoidance of contact with people.  He 
indicated that he was unemployed, and he related a continued 
history of walking off of jobs during periods of heightened 
irritability that followed each of his nightmares.  He also 
reported trouble sleeping, and episodes of panic and 
depression.  The examiner noted an angry and depressed 
affect, but good reality contact.  The examiner found that 
the veteran's intrusive thoughts and disturbing dreams 
greatly disturbed his ability to function on an interpersonal 
level, particularly in jobs.  The examiner assigned a GAF 
score of 49, and found that the veteran's prognosis appeared 
guarded.

On VA psychiatric examination in October 2002, the veteran 
reported that he had not worked in three years.  He reported 
that he had left his most recent job in anger after arguing 
with his boss.  He indicated that he was recently divorced 
from his second wife, and that his wife had indicated that 
she could no longer tolerate his PTSD symptoms.  He stated 
that he spent his time staying inside his home, and that he 
had planted trees to further isolate himself from contact 
with his neighbors.  The examiner noted that the veteran was 
distinctly edgy and tense, and somewhat hostile and guarded.  
The examiner concluded that the veteran was not functioning 
socially or occupationally, and appeared to have no prospect 
of functioning occupationally to support himself.  The 
examiner assigned a GAF score of 30.

VA examinations from 1991 and 1993 reflect PTSD symptoms that 
made the veteran unable to retain employment.  The 
psychiatrist who examined the veteran in February 1996 
assigned a higher GAF, but the social worker who interviewed 
the veteran at that time noted that the veteran's symptoms 
continued to keep him from retaining employment.  Both the 
psychiatrist's and social worker's reports reflect that the 
veteran was unemployed and had continued in a pattern of 
leaving jobs out of irritability and anger.  The reports from 
February 1996 suggest possible improvement in social 
function, as the veteran had remarried, but do not show clear 
improvement in the occupational impairment that had warranted 
a 100 percent rating under the old version of the formula for 
rating mental disorders.  Thus, it appears that the evidence 
as of February 1996 continued to support a 100 percent 
rating.

VA examinations from 1998, 2000, and 2002 revealed that the 
veteran continued to leave jobs or remain unemployed as a 
result of his pronounced intolerance for interaction with 
people.  The 1996, 1998, and 2000 examinations do not 
necessarily show persistent delusions, gross thought or 
communication impairment, or the other types and severity of 
symptoms associated with a 100 percent rating under the new 
version of the formula for rating mental disorders.  
Nonetheless, the examinations tend to show continued 
occupational impairment approaching or reaching total, as the 
veteran continued to fail to retain jobs.  Ongoing social 
impairment was reflected by isolation and intolerance for 
contact with people.  The veteran's occupational and social 
impairment between 1996 and 2002 arguably more closely 
resemble the total impairment required for a 100 percent 
rating than the somewhat less severe impairment reflected in 
the criteria for a 70 percent rating.

In addition, VA regulations place conditions on the reduction 
of a 100 percent disability rating.

Total disability ratings, when warranted 
by the severity of the condition and not 
granted purely because of hospital, 
surgical, or home treatment, or 
individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition.  Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).

38 C.F.R. § 3.343 (2003).  

The 100 percent rating assigned for the veteran's PTSD for 
the initial period is warranted in part by the severity of 
the condition, and is not solely based on individual 
unemployability.  The February 1996 examinations do not 
clearly show material improvement in the veteran's mental 
condition.  Any improvement shown was not attained while the 
veteran was working, as he continued in his pattern of 
leaving jobs.  In light of the level of the veteran's 
continuing impairment from PTSD, the record supports 
continuation of the 100 percent rating assigned effective in 
1991, without staging of the rating to reduced levels during 
interim periods.  The Board grants a revision of the ratings 
to a 100 percent rating effective from June 12, 1991 forward.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating of 100 percent for PTSD, effective 
continuously from June 12, 1991 forward, is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



